


Exhibit 10.5
FIRST AMENDMENT TO CONSENT TO SUBLEASE AGREEMENT
THIS FIRST AMENDMENT TO CONSENT TO SUBLEASE AGREEMENT (this "First Amendment")
is made as of October 1, 2013, by and among BRITANNIA POINTE GRAND LIMITED
PARTNERSHIP, a Delaware limited partnership ("Landlord"), EXELIXIS INC., a
Delaware corporation ("Tenant"), and THRESHOLD PHARMACEUTICALS, INC., a Delaware
corporation ("Subtenant").
R E C I T A L S
A.    Reference is hereby made to that certain Build-to-Suit Lease dated as of
May 12, 1999, between Landlord and Tenant (the "Original Lease"), as amended by
that certain First Amendment to Build-to-Suit Lease dated as of March 29, 2000
("First Amendment"), that certain Second Amendment to Build-to-Suit Lease dated
as of January 31, 2001 ("Second Amendment"), and that certain Third Amendment to
Build-to-Suit Lease dated as of May 24, 2001 ("Third Amendment," together with
the Original Lease, the First Amendment and the Second Amendment, collectively,
the "Lease"), for certain buildings located at 169 Harbor Way and 170 Harbor Way
(each, a "Building" and collectively, the "Premises"), in South San Francisco,
California.
B.    On August 19, 2011, Landlord (referenced as HCP Life Science REIT, Inc. in
the Consent, which entity is Landlord's parent company), Tenant and Subtenant
entered into that certain Consent to Sublease Agreement ("Consent"), whereby
Landlord consented to the subletting by Subtenant of a portion of the Premises
as described in that certain Sublease dated July 25, 2011 between Tenant, as
sublandlord, and Subtenant, as subtenant (the "Sublease").
C.    Pursuant to Section 3 of the Consent and Article 13 of the Lease, Tenant
has requested Landlord's consent to that certain First Amendment to Sublease
dated on or about the date hereof, between Tenant and Subtenant (the "Sublease
First Amendment"), with respect to a subletting by Subtenant of an additional
470 rentable square feet of space on the first floor of the Building located at
170 Harbor Way, as more particularly described in the Sublease First Amendment
(the "Sublet Expansion Premises"). A copy of the Sublease First Amendment is
attached hereto as Exhibit A. Landlord is willing to consent to the Sublease
First Amendment on the terms and conditions contained herein.
D.    All defined terms not otherwise expressly defined herein shall have the
respective meanings given in the Lease.
A G R E E M E N T
1.    Landlord's Consent. Landlord hereby consents to the Sublease First
Amendment; provided, however, notwithstanding anything contained in the Sublease
First Amendment to the contrary, such consent is granted by Landlord only upon
the terms and conditions set forth in this First Amendment. The Sublease First
Amendment is subject and subordinate to the Lease. Landlord shall not be bound
by any of the terms, covenant, conditions, provisions or agreements of the
Sublease First Amendment. Subtenant acknowledges for the benefit of Landlord
that Subtenant accepts the Sublet Expansion Premises in their presently
existing, "as-is" condition and that Landlord has made no representation or
warranty to Subtenant as to the compliance of the Sublet Expansion Premises with
any law, statute, ordinance, rule or regulation. Tenant and Subtenant hereby
represent and warrant to Landlord that the copy of the Sublease First Amendment
attached hereto is a full, complete and accurate copy of the Sublease First
Amendment, and that there are no other documents or instruments relating to the
use of the Sublet Expansion Premises by Subtenant other than the Sublease and
the Sublease First Amendment.
2.    Reimbursement of Landlord. Within five (5) days after invoice, Tenant
shall reimburse Landlord all of Landlord's reasonable costs and expenses
incurred in connection with its review and consent of the Sublease First
Amendment and preparation and negotiation of this First Amendment.




--------------------------------------------------------------------------------




3.    Incorporation of Terms of Consent. The parties hereto acknowledge and
agree that the terms set forth in Sections 3 and 4 (including Sections 4.1
through 4.8) of the Consent are incorporated herein and each time the word
"Sublease" is used in such Sections, the same shall mean both the Sublease and
this Sublease First Amendment.
4.    General Provisions.
4.1    Consideration for Sublease. Tenant and Subtenant represent and warrant
that there are no additional payments of rent or any other consideration of any
type payable by Subtenant to Tenant with regard to the Sublet Expansion Premises
other than as disclosed in the Sublease First Amendment.
4.2    Brokerage Commission. Tenant and Subtenant covenant and agree that under
no circumstances shall Landlord be liable for any brokerage commission or other
charge or expense in connection with the Sublease and Tenant and Subtenant agree
to protect, defend indemnify and hold Landlord harmless from and against the
same and from any cost or expense (including, but not limited to, attorney's
fees) incurred by Landlord in resisting any claim for any such brokerage
commission.
4.3    Recapture. This consent shall in no manner be construed as limiting
Landlord's ability to exercise any rights to recapture any portion of the
Premises, as set forth in the Lease, in the event of a proposed future sublease
or assignment of such portion of the Premises.
4.4    Controlling Law. The terms and provisions of this First Amendment shall
be construed in accordance with and governed by the laws of the State of
California.
4.5    Binding Effect. This First Amendment shall be binding upon and inure to
the benefit of the parties hereto, their heirs, successors and permitted
assigns. As used herein, the singular number includes the plural and the
masculine gender includes the feminine and neuter.
4.6    Captions. The paragraph captions utilized herein are in no way intended
to interpret or limit the terms and conditions hereof; rather, they are intended
for purposes of convenience only.
4.7    Partial Invalidity. If any term, provision or condition contained in this
First Amendment shall, to any extent, be invalid or unenforceable, the remainder
of this First Amendment, or the application of such term, provision or condition
to persons or circumstances other than those with respect to which it is invalid
or unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this First Amendment shall be valid and enforceable
to the fullest extent permitted by law.
4.8    Attorneys' Fees. If either party commences litigation against the other
for the specific performance of this First Amendment, for damages for the breach
hereof or otherwise for enforcement of any remedy hereunder, the parties hereto
agree to and hereby do waive any right to a trial by jury and, in the event of
any such commencement of litigation, the prevailing party shall be entitled to
recover from the other party such costs and reasonable attorneys' fees as may
have been incurred.
4.9    Conflicts.  Notwithstanding anything in this First Amendment to the
contrary, as between Tenant and Subtenant, (a) nothing in this First Amendment
shall modify the terms and conditions of the Sublease First Amendment, and (b)
in the event of any conflict between this First Amendment and the Sublease First
Amendment, the Sublease First Amendment shall control.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Consent to Sublease First
Amendment as of the day and year first above written.
"Landlord"
BRITANNIA POINTE GRAND LIMITED PARTNERSHIP
                        
By:  HCP-Pointe Grand, Incorporated
        its general partner


By: /s/ Jonathan M. Bergschneider    


Its: Executive Vice President    


"Tenant"
EXELIXIS, INC.,
a Delaware corporation
By: /s/ Frank Karbe    
Its: EVP & CFO    




"Subtenant"


THRESHOLD PHARMACEUTICALS, INC.,
a Delaware corporation
By: /s/ Harold E. Selick, Ph.D.    
Its: Chief Executive Officer    










--------------------------------------------------------------------------------




EXHIBIT A
THE SUBLEASE FIRST AMENDMENT
See Exhibit 10.4 to Form 10-Q filed August 11, 2015

 
EXHIBIT A
-1-


